


Exhibit 10.39

 

Execution Copy

 

The material marked by asterisks within brackets ([**]) on pages 1 and 5 of this
document has been omitted pursuant to a request for confidential treatment from
the Commission in accordance with 17 C.F.R. § 240.24b-2.

 

CONFIDENTIAL

 

December 17, 2008

 

VIA HAND DELIVERY

 

Anthony J. Huck

[**]

 

Dear Tony:

 

This letter will confirm the agreement (the “Agreement”) that has been reached
by and between you and Investment Technology Group, Inc. (“ITG” or the
“Company”) in connection with your separation from service with ITG.

 

1.             Separation from Service.

 

(a)           Effective the close of business December 15, 2008 (the “Separation
Date”), upon mutual agreement between you and the Company, you voluntarily
resigned from all positions with the Company and its subsidiaries, including
your positions as Managing Director and a member of the applicable boards of
directors of the Company’s subsidiaries on which you served and any
committee(s) thereof.  You agree promptly to execute any documents necessary to
effectuate such resignations.

 

(b)           On the Separation Date, you received a final paycheck which
included a payment for all unpaid compensation you have earned through the
Separation Date, less any applicable deductions and withholdings.  If you are a
participant in the Investment Technology Group, Inc. 401(k) Plan, you will cease
to participate in that plan as of the Separation Date.  A contribution to the
401(k) plan (based on the historical amount you have elected to contribute to
such plan) will be deducted from your final paycheck.  Specific information
concerning the distribution of your 401(k) Plan account will be forwarded to you
separately.  Except as set forth herein, you are not entitled to any additional
compensation, bonuses, payments, benefits, damages, attorneys’ fees or costs of
any kind from ITG and the Releasees (as defined in Paragraph 3 below).

 

2.             Separation Payments and Benefits.  Subject to your execution and
non-revocation of this Agreement and in consideration for your agreement to be
bound by the

 

--------------------------------------------------------------------------------


 

promises set forth in Paragraph 4 of this Agreement, in addition to the amounts
described in Paragraph 1 above:

 

(a)           The Company will pay you, in nine (9) monthly installments, the
aggregate amount of Two Million One Hundred Eight Thousand Dollars
($2,108,000).  The first of the nine (9) installments will be made within thirty
(30) business days of the Separation Date (subject in all respects to your
execution and non-revocation of this Agreement as described above), with
subsequent payments on each monthly anniversary of the first payment date.

 

(b)           The Company will pay to you within thirty (30) business days of
the Separation Date (subject in all respects to your execution and
non-revocation of this Agreement as described above), in one lump sum, Seven
Hundred Sixty-Five Thousand Dollars ($765,000) in satisfaction of any remaining
bonus payments that you may claim are owed to you in respect of 2008.  This 2008
bonus payment is in addition to the amount payable pursuant to Paragraph
1(b) above; provided that there are no amounts due under Paragraph 1(b) above
with respect to your 2008 bonus.

 

(c)           If you timely elect to continue group health coverage under COBRA,
the Company will provide you with continued coverage under the Company’s health
insurance program for the twelve (12) month period following the Separation Date
at the Company’s sole cost and expense (subject in all respects to your
execution and non-revocation of this Agreement as described above); provided,
however, that this continued coverage will cease when you commence full-time
employment at another firm.  The COBRA health care continuation coverage period
under section 4980B of the Internal Revenue Code of 1986, as amended (the
“Code”) will run concurrently with the foregoing period of continued coverage.

 

(d)           All outstanding stock options you hold as of the Separation Date
that are not already vested and exercisable as of the Separation Date will
automatically terminate as of the Separation Date.  Outstanding stock options
that you hold that are already vested as of the Separation Date are hereby
amended to remain exercisable until the end of the applicable option term
(August 1, 2010) pursuant to the terms of the applicable stock option grant
agreement evidencing such outstanding vested stock options.  All outstanding
restricted stock units that have not yet become vested as of the Separation Date
shall be forfeited.  In addition, all stock unit awards granted to you under the
Company’s Amended and Restated Stock Unit Award Program Subplan (the “SUA
Program”) that are not already vested as of the Separation Date will be
forfeited.  Shares subject to stock unit awards granted to you under the SUA
Program that are already vested as of the Separation Date will be issued to you
in accordance with the terms of the SUA Program.  The foregoing treatment of
your equity incentive awards is subject in all respects to your execution and
non-revocation of this Agreement as described above.

 

2

--------------------------------------------------------------------------------


 

3.             General Release of All Claims.

 

(a)           Except as provided in (f) below, you, on behalf of yourself, your
spouse, children, estate, successors and assigns, release and give up any and
all claims you may have against ITG and the Releasees (as defined below),
jointly and individually, of whatever kind whatsoever to the maximum extent
provided by law, including but not limited to, claims arising out of your
employment or the termination of your employment with the Company.  This
includes all claims based on anything that has occurred from the beginning of
time to the date of your signing of this Agreement, regardless of whether you
know of the claim or of your right to make a claim.  This release includes, but
is not limited to, any claims under: the Age Discrimination in Employment Act,
29 U.S.C. Section 621, et seq., the Older Workers’ Benefits Protection Act, the
Rehabilitation Act of 1973, the Worker Adjustment and Retraining Notification
Act, 42 U.S.C. Section 1981, Title VII of the Civil Rights Act of 1964, the
Sarbanes-Oxley Act of 2002, the Family and Medical Leave Act, the Equal Pay Act,
the Employee Retirement Income Security Act of 1974 (“ERISA”) (including, but
not limited to, claims for breach of fiduciary duty under ERISA), the Americans
With Disabilities Act, the New York Executive Law, the New York Labor Law, and
all amendments to those laws; any claims under any other federal, state, or
local employment discrimination law, and any claim under any other federal,
state or local law dealing with employment or benefits, or concerning any other
matter whatsoever; any claim under any agreement, whether express or implied;
and any public policy, contract, tort or other common law claim.

 

(b)           The Company releases and gives up any and all claims it may have
against you or your executors, administrators, successors or assigns of whatever
kind whatsoever to the maximum extent provided by law, including but not limited
to, claims arising out of your employment with the Company or the termination
thereof.  This includes all claims based on anything that has occurred from the
beginning of time to the date the Company signs this Agreement, regardless of
whether the Company knows of the claim or of its right to make a claim; provided
that the claims released by the Company will not include any claims arising from
your willful misconduct, misrepresentation or fraud or any act or omission by
you constituting criminal conduct or a violation of the rules and/or regulations
of any regulatory agency or self-regulatory organization.  This release
includes, but is not limited to, any claim under any agreement, whether express
or implied and any public policy, contract, tort or other common law claim.

 

(c)           You agree that your employment and contractual relationship, if
any, with ITG and the Releasees is severed as of the Separation Date and that
none of ITG and the Releasees have any obligation to reemploy you.

 

3

--------------------------------------------------------------------------------


 

(d)           You represent and warrant that you have received and reviewed your
final paycheck and you hereby acknowledge and agree that you have received all
amounts due from the Company through the Separation Date including, but not
limited to, the following: (i) all compensation earned, (ii) payment for all
accrued but unused paid vacation time, and (iii) reimbursement for all
reasonable and necessary business, travel and entertainment expenses incurred on
behalf of the Company.

 

(e)           For purposes of this Agreement, the term “ITG and the Releasees”
includes ITG and its past, present and future direct and indirect parents,
subsidiaries, affiliates, divisions, predecessors, successors, and assigns, and
their respective current and former officers, directors, shareholders,
representatives, agents and employees, in their official and individual
capacities, jointly and individually.

 

(f)            The only claims that you are not waiving and releasing under this
Agreement are claims you may have for: (i) unemployment, state disability,
worker’s compensation, and/or paid family leave insurance benefits pursuant to
the terms of applicable state law; (ii) continuation of existing participation
in ITG-sponsored group health insurance program under the federal law known as
“COBRA” and/or under an applicable state law counterpart(s); (iii) any benefits
entitlements that are vested as of your Separation Date pursuant to the terms of
an ITG-sponsored benefit plan; (iv) any claim not waivable by law; (v) any claim
you may have to receive any amounts payable to you under this Agreement or any
other claim to enforce your rights under this Agreement; (vi) any claim you may
have to indemnification as an officer, director or employee of the Company and
its subsidiaries pursuant to the articles of incorporation or by-laws (or other
governing instruments) of the Company and its subsidiaries and (vii) any claim
or right that may arise after the date you execute this Agreement.

 

4.             Continuing Obligations Following Your Separation from Service.

 

(a)           You agree, upon reasonable notice from the Company, to provide
truthful and reasonable cooperation, including but not limited to your
appearance at interviews with the Company’s counsel, (i) in connection with the
defense of any and all charges, complaints, claims, liabilities, obligations,
promises, agreements, demands and causes of action of any nature whatsoever,
which are asserted by any person or entity concerning or related to any matter
that arises out of or concerns events or occurrences during your employment with
the Company, and (ii) concerning requests for information about the business of
the Company or your involvement or participation therein.  The Company will
reimburse you for reasonable and necessary travel and other expenses which you
may incur at the specific request of the Company and as approved by the Company
in accordance with its policies and procedures established from time to time.

 

4

--------------------------------------------------------------------------------


 

(b)           By signing below, you represent and warrant that you have returned
and/or agree to immediately return to the Company any and all original and
duplicate copies of all files, calendars, books, records, notes, manuals,
computer disks, diskettes and any other magnetic and other media materials and
any and all Company property and equipment, including, but not limited to,
computers and modems you have in your possession or under your control belonging
to ITG or the Releasees and containing confidential or proprietary information
concerning ITG or the Releasees or their customers or operations.  You have also
returned your Company keys, credit cards, etc., to the Company.  By signing this
Agreement, you confirm that you have not retained in your possession or under
your control any of the documents or materials described in this section.

 

(c)           You agree that for a period of three (3) months following the
Separation Date, you will be on garden leave and will not in any manner,
directly or indirectly, engage or participate in, any business, entity or
endeavor other than civic or charitable activities.  For the period beginning on
the first day of the fourth (4th) month following your Separation Date through
the nine (9) month anniversary of the Separation Date, you will not in any
manner, directly or indirectly, engage, participate or be interested in any
business, entity or endeavor with [**].  You will be deemed to be directly or
indirectly engaged or participating in, a business, entity or endeavor with [**]
if you are a principal, agent, stockholder (or other proprietary or financial
interest holder), director, officer, employee, salesperson, sales
representative, broker, partner, individual proprietor, lender, consultant or
otherwise.

 

(d)           You agree that you will not, for a period of one (1) year
following the Separation Date, directly or indirectly:  (i) solicit or canvas
the trade or patronage of, or sell to (A) any former or existing clients of ITG
for which you directly or indirectly provided services or for which you had
significant responsibility as an employee of ITG during the two (2) years prior
to your Separation Date, or (B) any person or entity that becomes a client of
ITG during the one (1) year period following your Separation Date and for which
you participated in a proposal to provide services during the two (2) years
prior to your Separation Date; or (ii) induce or attempt to influence any
employee, contractor or consultant of ITG to terminate his employment or
relationship with ITG or solicit for employment any persons who were employees,
contractors or consultants of ITG at any time during your employment with ITG.

 

(e)           You agree that you will not, at any time hereafter, make, or cause
to be made, any statement, observation or opinion, in each case, of a public
nature, that disparages, impugns or in any way reflects adversely upon the
business, good will or reputation of the Company or any Releasees.  The
restriction in the preceding sentence will include, but not be limited to, your
agreement that you will not, without the prior consent of the Company, initiate
any contacts with, nor respond to any inquiries from, the media concerning the
Company, your employment with

 

5

--------------------------------------------------------------------------------


 

the Company and/or your separation from service with the Company.  The Company
will not, at any time hereafter, issue or authorize any public statement,
observation or opinion that disparages, impugns or in any way reflects adversely
upon your reputation.  The provisions of this Paragraph 4(e) will not impair
either party’s right to provide truthful testimony or other information as
required by law or regulatory requirement.

 

(f)            You agree that you have certain confidentiality and other
obligations under the terms of that certain Employee Agreement with respect to
Confidential and Proprietary Information and Non-Solicitation dated December 1,
1995 which are hereby incorporated by reference and made part of this Agreement,
and that such obligations survive your termination of employment even if you do
not sign or if you revoke this Agreement.

 

(g)           You acknowledge and agree that the restrictions and agreements
contained in Paragraphs 4(a) through 4(f), in view of the nature of the business
in which ITG and the Releasees are engaged, are reasonable, necessary and in the
Company’s best interests in order to protect the legitimate interests of ITG and
the Releasees, and that any violation thereof shall be deemed to be a material
breach of this agreement and that the Company shall be entitled to pursue any
and all remedies available to it in a court of competent jurisdiction including,
but not limited to application for temporary, preliminary, and permanent
injunctive relief as well as damages, an equitable accounting of all earnings,
profits and other benefits arising from such violation.  In the event the
Company brings an action to redress a violation of Paragraphs 4(a) through 4(f),
the prevailing party in any claims in such action shall be entitled to recover
all of its reasonable attorneys’ fees and costs incurred in connection
therewith.  If the Company prevails in any claims in such action, you will be
liable for the return of the separation payments and benefits and for the return
of any profits realized in connection with your exercising or receiving payment
with respect to any of the equity incentive awards that were amended as set
forth in Paragraph 2.

 

5.             No Admissions.  The Company and you agree that nothing contained
in this Agreement is an admission by the Company or you of any wrongdoing,
liability, unlawful conduct or breach of any duty or obligation.

 

6.             Confidentiality.  You agree that you have kept, and will keep,
the existence and terms of this Agreement confidential, and will not disclose
them to anyone except your attorneys, financial advisors and immediate family
members, whom you will advise of this confidentiality provision.  No other
disclosure will be permitted except:  (a) pursuant to an action to enforce the
terms of this Agreement, in which case it will be introduced under seal to the
court, (b) in response to a request by any governmental or regulatory agency,
(c) as may be required by any state or federal law or regulation, or (d) in
response to compulsory process of law.  The parties

 

6

--------------------------------------------------------------------------------

 

further agree that nothing in this Agreement will prohibit or restrict you from
providing information to, testifying or otherwise assisting in any investigation
or proceeding brought by, any federal, state or local regulatory agency, law
enforcement agency, legislative body, or self-regulatory organization.

 

7.             Governing Law.  This Agreement will be construed under the laws
of the State of New York.

 

8.             Entire Agreement.  This Agreement cancels, supersedes and
replaces any and all prior agreements (written, oral or implied-in-fact or in
law) between you and the Company regarding all of the subjects covered by this
Agreement except as otherwise specifically proivded in this Agreement.  This
Agreement is the full, complete and exclusive agreement between you and the
Company regarding the subjects covered by this Agreement, and neither you nor
the Company is relying on any representation or promise that is not expressly
stated in this Agreement.  This Agreement may not be changed unless the changes
are in writing and signed by each of the parties.

 

9.             Severability.  With the exception of Paragraph 3, if any
provision of this Agreement or the application thereof is held invalid, the
invalidity will not affect other provisions or applications, and to this end the
provisions of this Agreement are declared to be severable.  In the event
Paragraph 3 is held unenforceable by any court having competent jursidiction
over this Agreement in connection with any action initiated or otherwise
prosecuted by you, the Company’s obligations under Paragraph 2 will be null and
void, and you will be liable for the return of the separation payments and
benefits and for the return of any profits realized in connection with your
exercising or receiving payment with respect to any of the equity incentive
awards that were amended as set forth in Paragraph 2.

 

10.           Review and Revocation Period.  You understand and acknowledge
that, under the Older Workers Benefit Protection Act, you have at least
twenty-one (21) days to consider signing this Agreement.  Please note that you
may not sign this Agreement prior to the Separation Date.  This Agreement,
should you choose to accept it, must be signed during the period beginning on
the Separation Date and ending on December 23, 2008.  This deadline will be
extended to the next business day should it fall on a Saturday, Sunday or
holiday recognized by the U.S. Postal Service.  You further understand and
acknowledge that you will have seven (7) days following the date of your
execution of this Agreement within which to revoke this Agreement (this deadline
will be extended to the next business day should it fall on a Saturday, Sunday
or holiday recognized by the U.S. Postal Service.), and that this Agreement will
not become effective or enforceable until that seven (7) day revocation period
has expired.  In the event you seek to revoke this Agreement, you must provide
the Company with written

 

7

--------------------------------------------------------------------------------


 

notice no later than the close of business on the seventh (7th) day following
your execution of this Agreement.  Any notice of revocation will be sent to P.
Mats Goebels, Managing Director, General Counsel, Investment Technology
Group, Inc., 380 Madison Avenue, 4th Floor, New York, NY, 10017.  You are hereby
advised to consult with an attorney of your choice prior to executing this
Agreement.

 

YOU UNDERSTAND THAT THIS AGREEMENT RELEASES ANY AND ALL CLAIMS AND RIGHTS YOU
MAY HAVE AGAINST THE COMPANY AND ALL OF THE OTHER RELEASEES AS SET FORTH ABOVE,
AND THAT BY SIGNING THIS AGREEMENT, YOU ACKNOWLEDGE AND AFFIRM THAT:  (1) YOU
ARE COMPETENT; (2) YOU WERE AFFORDED A REASONABLE TIME PERIOD OF TWENTY-ONE (21)
DAYS TO REVIEW AND CONSIDER THIS AGREEMENT AND HAVE BEEN ADVISED TO DO SO WITH
AN ATTORNEY OF YOUR CHOICE; (3) YOU HAVE READ AND UNDERSTAND AND ACCEPT THIS
AGREEMENT AS FULLY AND FINALLY RESOLVING, WAIVING AND RELEASING ANY AND ALL
CLAIMS AND RIGHTS WHICH YOU MAY HAVE AGAINST THE COMPANY AND THE OTHER RELEASEES
AS SET FORTH ABOVE; (4) NO PROMISES OR INDUCEMENTS HAVE BEEN MADE TO YOU EXCEPT
AS SPECIFICALLY SET FORTH IN THIS AGREEMENT; AND (5) YOU HAVE SIGNED THIS
AGREEMENT FREELY, KNOWINGLY AND VOLUNTARILY, INTENDING TO BE LEGALLY BOUND BY
ITS TERMS.

 

11.           Application of Section 409A of the Internal Revenue Code.

 

(a)           This Agreement will be interpreted to avoid any penalty sanctions
under section 409A of the Code.  If any payment or benefit cannot be provided or
made at the time specified herein without you incurring sanctions under section
409A of the Code, then such benefit or payment will be provided in full at the
earliest time thereafter when such sanctions will not be imposed.  For purposes
of section 409A of the Code, all payments to be made upon your termination of
employment under this Agreement may only be made upon your “separation from
service” within the meaning of such term under section 409A of the Code, each
payment made under this Agreement will be treated as a separate payment and the
right to a series of installment payments under this Agreement will be treated
as a right to a series of separate payments.  In no event will you, directly or
indirectly, designate the calendar year of payment.

 

(b)           All reimbursements and in-kind benefits provided under this
Agreement will be made or provided in accordance with the requirements of
section 409A of the Code, including, where applicable, the requirement that
(i) any reimbursement will be for expenses incurred during your lifetime (or
during a shorter period of time specified in this Agreement), (ii) the amount of
expenses eligible for reimbursement, or in kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in kind
benefits to be provided, in any other calendar year, (iii) the reimbursement of
an eligible expense will be made on or before the last day of the calendar year
following the year in which the expense is incurred, and

 

8

--------------------------------------------------------------------------------


 

(iv) the right to reimbursement or in kind benefits is not subject to
liquidation or exchange for another benefit.

 

(c)           Notwithstanding any provision of this Agreement to the contrary,
if, at the time of your “separation from service” with the Company, the Company
has securities which are publicly traded on an established securities market and
you are a “specified employee” (within the meaning of such term under section
409A of the Code) and it is necessary to postpone the commencement of any
compensation payments or benefits otherwise payable pursuant to this Agreement
as a result of your “separation from service” to prevent any accelerated or
additional tax under section 409A of the Code, then the Company will postpone
the commencement of the payment of any such payments or benefits hereunder
(without any reduction in such payments or benefits ultimately paid or provided
to you) that are not otherwise paid within the short-term deferral and
separation pay plan exceptions under section 409A of the Code, until the first
payroll date that occurs after the date that is six months following your
“separation of service” with the Company.  If any payments are postponed due to
such requirements, such postponed a mounts will be paid in a lump sum to you on
the first payroll date that occurs after the date that is six (6) months
following your “separation of service” with the Company.  If you die during the
postponement period prior to the payment of postponed amount, the amounts
withheld on account of section 409A of the Code will be paid to the personal
representative of your estate within sixty (60) days after the date of your
death.

 

[SIGNATURE PAGE FOLLOWS]

 

9

--------------------------------------------------------------------------------


 

Very truly yours,

 

 

INVESTMENT TECHNOLOGY GROUP, INC.

 

By:

/s/ Robert C. Gasser

 

 

Robert C. Gasser

 

 

 

AGREED TO AND ACCEPTED BY:

 

 

/s/ Anthony J. Huck

 

Anthony J. Huck

 

 

 

Dated:  December 18, 2008

 

10

--------------------------------------------------------------------------------
